®

FILED

umTEo sTATEs msTRIcT couRT N@V 1 3 2010

FOR THE DISTRICT OF COLUMBIA courts far the

WILLIAM J. PAUL,

)
)
Plaintiff, )
)
v. ) Civi| Action

) |\I)O 1980
UNITED STATES OF AMERICA, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed /'n
forma pauper/sand pro secivil complaint. The court will grant the application, and dismiss
the complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a
claim upon which relief can be granted. 28 U.S.C. § 1915(E)(1)(B). In /Ve/tzke v. l/l/////am.490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims
whose factual contentions are clearly baseless. Claims describing fantastic or delusional
scenarios fall into the category of cases whose factual contentions are clearly baseless. 101
at 328. The trial court has the discretion to decide whether a complaint is frivolous, and
such finding is appropriate when the facts alleged are irrational or wholly incredible.
Denton v. Hernana'ez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that he "has been on military machinery . . . . called electro-

erk, U.S. Digt'rict_ & Bankrupr
istrict of Columb,'a

magnetic pu|se" and that he is"under twenty-four hour surveillance which has been posted
on the internet." Compl. at 1. He further alleges that he is "listening to the transmission
of voices from this same website" and that he has received "threats . . . from government
agencies as well as the public." _/'c/. He demands unspecihed compensation for the pain,
discomfort, brain damage, and physical injury he has suffered. 10'. at 1-2.

The court is mindful that complaints filed by pro selitigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. $ee Ha/'nes v. /(erner,
404 U.S. 519, 520 (1972). Having reviewed plaintiff's complaint, the court concludes that
its factual contentions are baseless and wholly incredible. For this reason, the complaint
is frivolous and must be dismissed. $ee 28 U.S.C. § 1915(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

/’;Z“WWW/¢i @é/

United States /District Judge
DATE= /5 ¢)¢zwj% ZD/z>